Candlee, J.
1. The alleged newly discovered evidence, so far as it was material to the issues involved, was purely cumulative in character, and furnished no ground for the grant of á new trial.
2. The exclusion of evidence as to the market value of the land in controversy, even if erroneous, was harmless, for it went only to the question . of the measure of the plaintiff’s damage, and the jury by its verdict determined that she had not been damaged at all.
3. The charge of the' court of which complaint was made merely presented to the jury the two conflicting theories contended for by the parties, giving correctly the law applicable to each theory and leaving the jury to *516say which theory was established, by the evidence. It was entirely free from error.
Submitted December 1,
Decided December 21, 1905.
Action on contract. Before Judge Holden. Elbert superior court. July 10, 1905.
Z. B. Rogers, for plaintiff.
4. The evidence was conflicting. That for the defendant abundantly supported his contentions. The jury found in his favor; the judge, by overruling the motion for a new trial, approved the verdict, and this court will not interfere with the judgment.

Judgment affirmed.


All the Justices concur.